Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Ussai on February 1, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 15, “or/and” has been changed to - -and/or- -.
Claim 13, lines 7-8, “has at least one axially…directly” has been deleted and replaced by - -is configured to connect- -.
Claim 13, line 12, “or/and” has been changed to - -and/or- -.
Claim 18, line 2, “facing” has been changed to - -extending- -.
Claim 18, line 3, “faces” has been changed to - -extends- -.
Claim 22 has been canceled.

Reasons for Allowance
The prior art of record does not teach nor render obvious the claimed combinations of a bearing module including a bearing having a first bearing ring and a second bearing ring, the first bearing ring being a split ring with a first bearing ring part and a second bearing ring part, the second bearing ring being configured to connect to a housing, and the first bearing ring being configured to connect to a shaft and/or hub, the split bearing ring is preloaded by a preload element and the module further includes an annular cover connected with the housing and/or the second bearing ring and disposed at least partially about the first bearing ring, a seal system located externally of the bearing and including a plurality of seal units attached to the cover and at least one lubricant seal element provided on one of the cover and the first bearing ring and configured to seal against the other one of the cover and the first bearing ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656